Citation Nr: 0505224	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-18 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC



THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed 
schizophrenic reaction.  

3.  Entitlement to service connection for claimed drug 
addiction.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1978.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

First, VA is required to provide specific notice to claimants 
of the evidence needed to substantiate their claims, of what 
evidence the veteran is responsible for obtaining and of what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) 
(West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran has not received this notice with respect 
to his claims for entitlement to service connection.  

As noted, the veteran has claimed service connection for 
psychiatric disorders and drug addiction.  

Based on a review of the veteran's service medical records, 
it appears that the veteran spent over a week in Womack Army 
Hospital's psychiatric ward in August 1978.  While there is 
evidence of a clinical record cover sheet that reflects 
diagnoses of hallucinogenics abuse and alcoholism, no 
clinical records of this treatment have been associated with 
the veteran's claims file.  

Also, VA outpatient treatment records dated from June to 
October 2002 reflect the veteran's ongoing treatment for 
schizophrenia, PTSD and substance abuse.  Further, there is 
evidence of a diagnosis of schizophrenia.  

Given that the veteran's claims turn on a question of fact 
and that there appear to be outstanding medical records that 
could be relevant to the claim, VA is required to seek all 
relevant treatment records.  38 U.S.C.A. § 5103A (West 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter pertaining to 
his claims for entitlement to service 
connection for PTSD, schizophrenic 
reaction, and drug addiction in 
accordance with the requirements of that 
act and applicable court decisions.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures of VCAA are fully satisfied 
and send the veteran a letter detailing 
the provisions of VCAA and the associated 
implementing regulations.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should take appropriate steps 
in order to attempt to obtain additional 
service medical records from the Womack 
Army Hospital, 4a Ward, for an 8-day 
period in August 1978.  

3.  The RO should take appropriate steps 
in order to attempt to obtain psychiatric 
treatment records from VA for the period 
from October 2002 to the present.  

4.  The RO should afford the veteran a VA 
examination to determine the nature and 
likely etiology of the claimed 
psychiatric disorder.  The examiner 
should elicit from the veteran and record 
a complete clinical history.  The claims 
folder should be made available to the 
examiner for review in connection with 
his evaluation.  Based on his/her review 
of the record, the examiner should opine 
as to whether the veteran currently is 
suffering for innocently acquired 
psychiatric disability due to disease or 
injury in service.   

5.  Following completion of the 
development requested hereinabove, the RO 
should undertake to review the veteran's 
claim for increase in light of the 
applicable rating criteria.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence, and discussion 
of all pertinent regulations.  They 
should be given a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


